Citation Nr: 0031054	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from May 1946 to May 1949, 
and from October 1950 to August 1952.  

This matter arose from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for 
hearing loss and tinnitus.  The veteran filed a timely 
appeal, and the case was referred to the Board of Veterans' 
Appeals (Board) for resolution.  In June 2000, the Board 
remanded this case for further development.  Although the 
case has been returned to the Board, the law with regard to 
developing claims for service connection has undergone 
significant change recently.  A remand is required due to the 
recent changes in the laws affecting the processing of 
service connection claims.


REMAND

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
(Hz) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels dB or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2000).

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that the development accomplished by 
the RO prior to the change in the law does not fully comply 
with the new requirements with regard to notice and an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  Further, 
it is noted that the RO denied the claims for tinnitus and 
hearing loss as not well grounded.  The RO should address 
these problems prior to review by the Board so as to avoid 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  This obligation was 
arguably satisfied by VA examination performed in 1998.  
However, the Board finds that the examination report did not 
fully address the likely etiology of the hearing loss and 
tinnitus, which is a critical issue in these claims. The 
Board is of the opinion that additional examination, or 
additional review by the audiologist who performed the 1998 
audiological examination, is necessary before it may proceed 
to a decision on the basis of the evidence.  

The veteran was an aircraft mechanic who serviced B-25 planes 
reportedly with no ear protection in service.  The record 
shows that he has hearing loss for VA purposes.  The record 
also contains a VA examination dated in March 1998 which 
notes pertinent service and post-service noise trauma.  The 
examiner does not include an opinion as to etiology of the 
hearing loss and tinnitus in his report.  It is reported that 
both his service duties and his post-service employment 
involved significant noise exposure.  

Although the Board recognizes that the record contains a VA 
examination, it is uncontroverted that this examination 
contains a reported history of inservice as well as post-
service acoustic trauma, but does not indicate the likelihood 
of either or both exposures as the etiology of the present 
hearing loss and/or tinnitus.  Therefore, the Board believes 
that an opinion by the original examining audiologist, or a 
new examination and opinion would be helpful.  This is 
particularly true given that the duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

In view of the VA's duty to assist as recently restated by 
Congress, the Board finds that consideration on the merits at 
this time prior to RO review and development could result in 
prejudice to the veteran.  As such, in light of the recent 
amendment, the Board believes that additional development 
would be helpful.  

Therefore, this case is REMANDED for the following action:

1.  The examiner who performed the March 
1998 audiological evaluation should be 
asked to offer an opinion as to the 
etiology of the hearing loss and 
tinnitus, specifically, whether it is at 
least as likely as not that they are 
related to the in-service noise exposure.  
If that examiner is unavailable, the 
veteran should be afforded a new VA 
audiological evaluation to determine the 
nature and severity of his hearing loss 
and tinnitus.  The veteran's claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  The evaluation should 
include all relevant tests.  The examiner 
must note the presence or absence of 
tinnitus.  The examiner should be asked 
to determine whether there is hearing 
loss and tinnitus that is as likely as 
not related to acoustic trauma in 
service.  

2.  The RO should review the examination 
report to determine if it is in 
compliance with this Remand.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.  
Further, the RO also is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

3.  The RO should then readjudicate the 
issues of entitlement to service 
connection for hearing loss and tinnitus.  
If any benefit sought remains denied, the 
veteran and his representative should 
then be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  In the supplemental 
statement of the case, the RO should 
document that the notification and 
development requirements mandated by the 
Veterans Claims Assistance Act of 2000 
have been completed.

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The appellant has the 
right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


